Citation Nr: 1627064	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to December 28, 2011 for a painful right knee ganglionectomy scar.


REPRESENTATION

Appellant represented by:	George Sink, Attorney at Law


ATTORNEY FOR THE BOARD

David Nelson, Counsel






INTRODUCTION

The Veteran served on active duty from October 1979 to September 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder and a total disability evaluation based on individual unemployability have been raised by the Veteran.  Both issues are undergoing development at the RO and are not ripe for appellate consideration.  No further discussion is warranted.


FINDING OF FACT

In May 2016 correspondence, and prior to the promulgation of a decision in the appeal, the Veteran requested, through his attorney, withdrawal of appeal of the issue of entitlement to a rating in excess of 10 percent prior to December 28, 2011 for a painful right knee ganglionectomy scar.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to a rating in excess of 10 percent prior to December 28, 2011 for a painful right knee ganglionectomy scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has indicated (through his attorney's May 2016 correspondence) that he wished to withdraw the issue of entitlement to a rating in excess of 10 percent prior to December 28, 2011 for a painful right knee ganglionectomy scar.  Hence, there remains no allegation of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The appeal of entitlement to a rating in excess of 10 percent prior to December 28, 2011 for a painful right knee ganglionectomy scar is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


